Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of the inclusion of legal phraseology such as “comprises”.  Correction is required.  See MPEP § 608.01(b).
Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
On lines 1-2 of claim 1, the phrase “An automatic water quality adjustment system for detecting a liquid” is indefinite since the specification describes the invention as a system and a method for determining a parameter of a liquid, such as a level of calcium in a water sample, a level of magnesium in a water sample, or hardness of a water sample, not as a system and method for “detecting a liquid”. Therefore, it is unclear what is meant by this phrase in the preamble of claim 1. In addition, since the preamble of claim 1 recites “An automatic water quality adjustment system”, the liquid recited in claim 1 should be positively recited as water. On line 7 of claim 1, the phrase “the liquid drawn by the sample suction tube” lacks antecedent basis and is indefinite since it is not clear from where the liquid is drawn by the sample suction tube in the system. Is the liquid drawn from some source of the liquid, such as a body of water which is separate from the system? On lines 12-13 of claim 1, the phrase “the color change” lacks antecedent basis. On line 20 of claim 1, the phrase “the waste liquid” lacks antecedent basis. On lines 26-27 of claim 1, the phrase “one end of the at least one supplement output tube” is indefinite since the supplementary device is only positively recited in claim 1 as containing “ a supplement output tube”, not “at least one supplement output tube”. Also, on lines 26-27 of clam 1, the phrase “one end of the at least one supplement output tube output at least one supplement to the liquid” is indefinite since it does not make proper sense, and since it is unclear whether the at least one supplement is added to the liquid located at some other location away from the system recited in claim 1, such as a body of water located separate from the system, or whether it is added to the liquid which serves as the “test solution” in the system. See this same problem on the last line of claim 1 where it recites “the supplement of the output amount is outputted to the liquid”. 
On line 6 and 7 of claim 6, the phrase “the test sample” lacks antecedent basis since independent claim 1 recites “a test solution”, not a “test sample”. 
On lines 3-4 of claim 9, the phrase “at least one supplementary pump” should be changed to –at least one first supplementary pump—since there is a “second supplementary pump” recited on line 4 of claim 9, and an “at least one first supplementary pump” is recited on line 10 of claim 9. On line 9 and on lines 13-14 of claim 9, the phrase “the supplementary output tube” should be changed to –the supplement output tube—so as to use the same terminology as recited in claim 1. 
On line 3 of claim 10, the phrase “the opening” lacks antecedent basis. On line 4 of claim 10, the phrase “the number of drops” lacks antecedent basis. 
On line 11 of claim 12, the phrase “the color change while titration” is indefinite since it does not make proper sense. 
Claim 13 is indefinite since it depends from two separate statutory categories of inventions, the method of claim 12 and the system of claim 2, which is improper. Also, on lines 4-5 of claim 13, the phrase “the automatic water quality adjustment device” lacks antecedent basis since claims 1-2 recite an automatic water quality adjustment system.
On lines 2-3 of claim 14, the phrase “using at least one the indicator dripping device” does not make proper sense. Claim 14 is indefinite since it depends from two separate statutory categories of inventions, the method of claim 12 and the system of claim 3, which is improper. Also, on line 4 of claim 14, the phrase “the automatic water quality adjustment device” lacks antecedent basis since claims 1 and 3 recite an automatic water quality adjustment system.
On line 3 of claim 15, the phrase “the waste” lacks antecedent basis.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5-12 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al (US 2003/0175983, submitted in the IDS filed on December 17, 2019) in view of Kenowski (US 2019/0003961).
Wei et al teach of an automatic system and method for adjusting and controlling the concentration of a target chemical analyte in a liquid solution using volumetric titration. The system 106 comprises a reaction tank 114 including an opening, a sample suction tube connected to a source 112 of the liquid solution at one end and connected to a sample pump 108 at the other end, wherein the sample pump 108 draws a portion of the liquid sample 116 from the sample source 112 and directs the portion 116 into the reaction tank 114 for titration (claims 1 and 6), a titrant dripping device/dropper 138 which comprises a titrant reservoir/titrant storage tank 140, a titrant suction tube connected at one end to the titrant reservoir 140 and at the other end to a titrant pump 134, wherein the titrant pump 134 draws a portion of the titrant in the titrant reservoir 140 and directs it into the titrant dropper 138 and the titrant dropper 138 extends into the opening of the reaction tank 114 so that the titrant is dropped into the reaction tank 114 for titrating the portion of the liquid sample 116 in the reaction tank 114 (claims 1 and 7), a color sensor 130 disposed on a side of the reaction tank 114 for detecting a color change of the liquid sample in the reaction tank 114 when reacting with the titrant (claim 1), a first light interception counter (i.e. LED 142 and photosensor 144) disposed adjacent to the opening of the reaction tank 114 for counting a number of drops of titrant dropped into the reaction tank during the titration (claim 1), a waste removal device comprising a waste suction tube connected to the reaction tank 114 at one end and to a drain pump 118 at the other end and a waste discharge tube connected to the drain pump 118 at one end and to waste at the other end in order to discharge waste liquid from the reaction tank 114 after completion of the titration in the reaction tank 114 (claims 1, 8 and 15), a control unit 110 which controls the frequency and number of drops of the titrant dispensed into the reaction tank 114, the discharging of waste by the waste removal device, and the receiving and processing of signals from the color sensor 130 and the first light interception counter (142, 144) (claim 1), and a supplementary device 152/154 comprising a supplement output tube connected at one end to a source of the target analyte 152 being measured in the method and to a source of water 154 and at the other end to a dosing pump 150 (claims 1 and 9), wherein the titrant dripping device 138 titrates the liquid portion 116 in the reaction tank 114 with the titrant, the first light interception counter 142, 144 counts the number of drops of titrant, the color sensor 130 detects a color change of the liquid 116 as it reacts with the titrant to determine whether the titration is complete, the control unit 110 calculates a titer of the titrant detected by the first light interception counter 142, 144 and processes the titer of the titrant into an output amount of the supplement (i.e. either 152 or 154), and the output amount is outputted from the supplementary device 152/154 to the sample source 112 using the dosing pump 150 (claims 1 and 12). Wei et al teach that when it is determined that the target analyte concentration in the sample portion 116 and hence the sample source 112 is below a predetermined amount, the control unit 110 determines a corrective amount (i.e. the output amount) of the target analyte located in the analyte supply 152 of the supplementary device to be added to the sample source 112. The control unit 110 signals the dosing pump 150 of the supplementary device to pull the output amount of the target analyte from the supply 152 and release it into the sample source 112. When the target analyte concentration in the liquid portion 116 analyzed in the reaction tank 114 and hence in the sample source 112 is above a predetermined amount, the control unit 110 determines a corrective dilution required to bring the existing target analyte’s concentration in the sample source 112 within the predetermined amount. The control unit 110 signals the dosing pump 150 to pull the corrective amount of water 154 from the supplementary device and release it into the sample source 112 (claims 1 and 12). Wei et al also teach that the automatic system comprises an indicator device which comprises a supply of an indicator reagent 126 (i.e. an indicator storage tank) and an indicator suction tube, wherein one end of the indicator suction tube is connected to the reagent supply 126 and the other end is connected to an indicator pump 132, and wherein the indicator pump 132 drives the suction tube to draw the reagent indicator from the indicator storage tank 126 and drives an indicator dropper tube also connected to the indicator pump 132 to dispense the reagent indicator into the reaction tank 114 for reaction with the target analyte in the portion 116 of the liquid located in the tank 114 (claims 3, 5 and 14). A reaction stirrer 124 in the form of a magnetic stir bar is disposed in the reaction tank 114, which is activated by the control unit 110 to stir the sample portion 116, the indicator reagent and the titrant during the titration in the reaction tank 114 (claim 11). Wei et al also teach that background levels of impurities in the liquid sample portion 116 in the reaction tank 114, which may interfere with the target analyte being detected in the method, can be removed by adding an appropriate reagent such as an enzyme or a catalytic device to the liquid portion 116 for reacting with and thus removing these impurities. See Figure 1, and paragraphs 0017-0027, 0030-0035, 0037-0038, 0040-0041, 0047 and 0049 in Wei et al. Wei et al fail to teach that the liquid sample addition device in the system for adding the portion of the liquid sample 116 to the reaction tank 114 from the sample source 112 can be provided as a dropper similar to the titrant dropper 138 in the system, and that the first light interception counter also counts a number of drops of the sample dropped into the reaction tank 114 to provide the portion of the liquid sample 116. 
Kenowski teaches of an automatic titration system 300 for determining a content of an analyte in a sample. The system comprises a reaction vessel assembly 302 comprising a reaction vessel 310, a titration manifold 304, and an indicator vessel assembly 306 configured within a housing 308. A sample source 324 holds a sample liquid to be analyzed and is connected to the reaction vessel 310 via a sample conduit 326 that contains a sample valve 328. A controller serves to open the valve 328 so that a portion of the sample in the sample source 324 is transported by a pump into the reaction vessel 310 for titration. A hollow needle or dropper 331 is connected to the sample conduit 326 and serves to provide the portion of the sample to the reaction vessel 310 as fluid droplets. Kenowski teaches that providing the portion of the sample to the reaction vessel 310 in the form of droplets serves to improve the delivering of the sample, as well as the titrant and an indicator reagent, to the reaction vessel 310 at a controllable rate during titration. See Figures 3-4, paragraphs 0009-0011, 0023, 0054-0059 and 0067, and claims 1-2 in Kenowski. 
Based upon the combination of Wei et al and Kenowski, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the liquid sample addition device in the system taught by Wei et al for adding the portion of the liquid sample 116 to the reaction tank 114 from the sample source 112 as a dropper similar to the titrant dropper 138 in the system, and to use the first light interception counter 142, 144 taught by Wei et al to also count a number of drops of the sample dropped into the reaction tank 114 during the titration since Kenowski teaches that in a similar type of automatic titration device, it is advantageous to provide a portion of a sample to be titrated to a reaction vessel in the form of droplets from a dropper device since this type of dispensing device allows for the sample to be delivered at a controllable rate during the titration, and the use of the first light interception counter 142, 144 taught by Wei et al to also count the drops of the sample provided to the reaction vessel 114 would allow the total volume of the sample titrated to be determined, similar to the determination of the total volume of titrant used in the titration. 
With regards to claims 3, 5 and 14, it also would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the reagent indicator addition device in the system taught by Wei et al for adding an indicator reagent to the reaction tank 114 from the indicator reagent source 126 as a dropper similar to the titrant dropper 138 in the system, and to use the first light interception counter 142, 144 taught by Wei et al to also count a number of drops of the indicator reagent dropped into the reaction tank 114 during the titration since Kenowski teaches that in a similar type of automatic titration device, it is advantageous to provide a portion of a sample to be titrated, a titrant and an indicator reagent to a reaction vessel in the form of droplets from a dropper device since this type of dispensing device allows for the sample, titrant and indicator reagent to be delivered at a controllable rate during the titration, and the use of the first light interception counter 142, 144 taught by Wei et al to also count the drops of the indicator reagent provided to the reaction vessel 114 would allow the total volume of the indicator reagent used during the titration to be determined, similar to the determination of the total volume of titrant used in the titration. With regards to claim 9, it also would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the supplementary device taught by Wei et al with the structure recited in claim 9 where the supplementary amount of the target analyte is provided as drops from a storage tank into the source 112 of the target analyte via supplementary suction tubes, one or more pumps and a dropper device since Kenowski teaches that in a similar type of automatic titration device, it is advantageous to provide a portion of a sample to be titrated, a titrant and an indicator reagent to a reaction vessel in the form of droplets from a dropper device since this type of dispensing device allows for the sample, titrant and indicator reagent to be delivered at a controllable rate during the titration, and the provision of the supplementary target analyte added to the sample source 112 in the method taught by Wei et al using the dropper system recited in claim 9 after performing titration would provide the same advantages of allowing the supplementary target analyte to be delivered to the sample source 112 at a controllable rate. With regards to claim 10, it also would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a second light interception counter in the system taught by Wei et al disposed at an opening of the sample source 112 for counting a number of drops of the supplementary target analyte dropped into the sample source 112 since Wei et al teach that such light interception counters are known to be used for counting drops of a liquid added to a tank for the purpose of determining a total volume of the liquid added. 
Claims 2, 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al in view of Kenowski as applied to claims 1, 3, 5-12 and 14-15 above, and further in view of Xenopoulos et al (US 2015/0133636). For a teaching of Wei et al and Kenowski, see previous paragraphs in this Office action. Wei et al fail to teach that the automatic titration system for adjusting a quantity of a target analyte in a liquid sample comprises a device for adding a precipitant to the sample portion 116 located in the reaction tank 114, wherein the precipitant-adding device comprises a dropper having a structure similar to the titrant dropper 138 in the system. 
Xenopoulos et al teach that one common way in which to purify and remove impurities in a biological sample containing a target analyte is to add a precipitant to the sample which reacts with the impurities to form a precipitant, and removing the precipitant from the sample. See the abstract, and paragraphs 0014 and 0037 in Xenopoulos et al. 
Based upon a combination of Wei et al, Kenowski and Xenopoulos et al, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a device in the system taught by Wei et al for adding a precipitant to the sample portion 116 located in the reaction tank 114 since Wei et al teach that background levels of impurities in the liquid sample portion 116 in the reaction tank 114, which may interfere with the target analyte being detected in the method, can be removed by adding an appropriate reagent to the sample portion 116 for reacting with and thus removing these impurities (see paragraph 0020 in Wei et al), and Xenopoulos et al teach that a common way in which to purify and remove impurities in a biological sample containing a target analyte is to add a precipitant to the sample which reacts with the impurities to form a precipitant. It also would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide such a precipitant-adding device to the system taught by Wei et al as a dropper having a structure similar to the titrant dropper 138 since Kenowski teaches that in a similar type of automatic titration device, it is advantageous to provide a portion of a sample to be titrated, a titrant and an indicator reagent to a reaction vessel in the form of droplets from a dropper device since this type of dispensing device allows for the sample, titrant and indicator reagent to be delivered at a controllable rate during the titration, and the provision of a precipitant-adding device in the system taught by Wei et al, which is similar to the titrant dropper 138, would provide the same advantages of allowing the precipitant to be delivered to the sample source 112 in the reaction tank 114 at a controllable rate. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Please make note of: Bolduc et al, Surjaatmadja et al and Sakisako et al who teach of devices for automatic titration; Kraus et al who teach of a method for controlling an automatic titration system; and Dajani et al who teach of a system and method for automated water testing.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        June 22, 2021